Citation Nr: 1704281	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joseph M. Moore, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.  The Veteran had numerous distinctions, including the Combat Infantryman Badge and the Purple Heart.  He died in October 2009.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In the April 2011 rating decision, the Philadelphia RO and Insurance Center also denied entitlement to death pension benefits, and entitlement to accrued benefits.  In her May 2011 notice of disagreement, the appellant stated she was "trying to collect DIC [dependency and indemnity compensation] only."  Accordingly, the Board finds the appellant did not appeal the denials of her claims for death pension or accrued benefits, and thus, those issues are not currently before the Board.


FINDINGS OF FACT

1. The Veteran's death certificate reflects that he died on October [redacted], 2009.  The immediate cause of death was metastatic melanoma.

2. At the time of the Veteran's death, he was service connected for posttraumatic stress disorder (PTSD), below the knee amputation of the right leg, degenerative joint disease of the left knee, donor scar of the right iliac crest, and hearing loss.

3. The Veteran's metastatic melanoma is shown to be related to his military service, to include exposure to an herbicide agent.

4. On January 9, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is requested.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).

2. The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Analysis

At the time of the Veteran's death, he was service connected for PTSD, below the knee amputation of the right leg, degenerative joint disease of the left knee, donor scar of the right iliac crest, and hearing loss.  See March 2006 rating decision.

The Veteran's death certificate reflects that he died on October 18, 2009.  The immediate cause of death was metastatic melanoma.  

The Board finds the second Shedden element to establish service connection, an in-service incurrence or aggravation of a disease or injury, is met.  The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam from July 1969 to November 1969.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

As to the third Shedden element, the appellant contends that the Veteran's service in the Republic of Vietnam caused his metastatic melanoma.  See, e.g., March 2013 substantive appeal.

In a December 2016 letter opinion, Dr. M.M.K., a board-certified physician in Internal Medicine and Medical Oncology, indicated that he had reviewed the Veteran's entire claims file, as well as pertinent peer-reviewed and published medical literature.  Dr. M.M.K. noted the Veteran's Vietnam service, as outlined above.  Dr. M.M.K. also summarized the Veteran's pertinent treatment records from the initial diagnosis of stage III melanoma in August 2008, the diagnosis of metastatic melanoma in September 2008, diagnosis of metastatic melanoma lesions of the brain in July 2009, to the Veteran's transfer to hospice care in September 2009.  See also Robert Wood Johnson University Hospital treatment records; September 2008 and August 2008 Dr. J.S.G. treatment notes (The Cancer Institute of New Jersey).

Dr. M.M.K. noted that a study which examined Air Force veterans who had been involved in the spraying of Agent Orange and veterans who had not been involved in the spraying showed that those who had been involved in spraying had a three-fold risk of melanoma compared to those not serving in Vietnam.  Those veterans who had not been involved in spraying activities also had an increased relative risk of melanoma by a factor of 2.7.  Dr. M.M.K. further noted that a study of workers exposed to dioxin compounds in non-military settings revealed an increased risk of melanoma due to dioxins in a variety of work settings.  Dr. M.M.K. further discussed a molecular basis for Agent Orange- and dioxin-induced toxicity in melanoma.  Dr. M.M.K. concluded, "Given the Air Force study data, dioxin studies in non-military workers, and the molecular understanding of dioxin actions, it is more likely than not that [Agent Orange] contributes to melanoma risk and that [Agent Orange] exposure contributed to the Veteran's death from melanoma."

Dr. M.M.K. then discussed how ultraviolet (UV) light exposure is the most well-established risk factor for development of melanoma.  Dr. M.M.K. discussed the Veteran's service in the Republic of Vietnam, and that the relative exposure to UV light there was substantially higher than that at the Veteran's post-service residence.  Dr. M.M.K. noted that the UV index in Vietnam during the Veteran's service period from July through September was at a 12 out of 12 for two months, and a 10 for the final month, according to the World Health Organization.  Dr. M.M.K. also noted a statement from the appellant that the Veteran avoided the sun after his military service, and that he always covered up when he was in the sun.  See also July 2016 appellant statement.  Accordingly, Dr. M.M.K. opined that "it is nearly certain that [the Veteran's] sun exposure was an aggravator" for his melanoma causation.

Finally, Dr. M.M.K. noted that the latency of onset for melanoma from toxic exposure to diagnosable disease is typically 10 years or longer.  Further, dioxin compounds can persist in the bloodstream for years after exposure.  Accordingly, Dr. M.M.K. opined, "The time frame of the Veteran's melanoma presentation, decades after his military service, is therefore consistent with a triggering event during his military service and exposure to [Agent Orange], which is presumed."

Ultimately, Dr. M.M.K. opined, "Considering the Veteran's presumed exposure to [Agent Orange] and [Agent Orange]'s link to melanoma in the Air Force study and the link of ultraviolet sunlight to melanoma risk, it is more likely than not that [the Veteran] experienced a service-connected exposure that caused or aggravated his cancer risk."

The Board notes there are no medical opinions of record which contradict Dr. M.M.K.'s opinion that the Veteran's metastatic melanoma was caused by or related to his exposure to an herbicide agent and sun exposure during his Vietnam service.

As the Veteran's exposure to an herbicide agent is presumed, the December 2016 letter from Dr. M.M.K. opines that the Veteran's metastatic melanoma was a result of his exposure to an herbicide agent as well as his UV light exposure in Vietnam, and as there is no medical evidence of record to contradict his opinion, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's exposure to an herbicide agent and sun exposure in the Republic of Vietnam and the metastatic melanoma which was the primary cause of his death.

Accordingly, the Board finds that a grant of service connection for the cause of the Veteran's death is warranted.

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 per a September 2016 statement, received by the Board from the appellant's representative in January 2017.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, and it is dismissed.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appeal as to the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


